DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. 
The Applicant argues that Oohashi in view of Dawson do not expressly teach “the one or more heat transfer zones are located at the center of the thermal insulation region, surrounded by the one or more thermal insulation zones.” The Examiner respectfully disagrees.
Specifically, the Examiner notes that the language of the claims has changed to include that the thermal insulation region is between the heating plate and the cooling plate and that the heat transfer zones are located at a center of the thermal insulation region, surrounded by the one or more thermal insulation zones. As the scope of the claims have changed by these amendments, further search and consideration was giving to the claims.
The Examiner notes that Oohashi teaches a thermal insulation region, as the thermal insulation structure is interpreted as 101, 102 and the thermal insulation region is 153, and the zones are defined as per the annotated copy of Fig. 7 in the rejection below. The Examiner notes that the arguments against Dawson, of the thermal breaks, against the functionality of heat transfer, the Examiner notes that the heater of the heat transfer zone would be capable of performing heat transfer, even with the atmospheric gas, as the thermal break reduces heat transfer from one zone to another in the horizontal direction, but heat transfer can be carried within the zone of transfer the heat from the heater out or towards the substrate itself.
The Examiner notes that the rejection has been updated to address the new amendments. Thus the rejection below is made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 14, 15, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over to United States Patent No. 7815740 to Oohashi et al in view of United States Patent Application No. 2004/0187787 to Dawson et al.
In regards to Claim 1, Oohashi teaches a carrying device Fig. 7, 8 comprising: a heating plate (susceptor plate 154 with heaters 103, 104 therein), a cooling plate (152 with cooling channels 132, 133 therein) spaced apart from the heating plate (as it is separate from 154 by 153), and a thermal insulation structure 101, 102 located between the heating plate and the cooling plate (as 101, 102 are annular gaps that extend upwards from a lower portion of the substrate mounting table in a cylindrical shape, Col. 11 lines 15-19, the annular gaps are ), the thermal insulation structure dividing a thermal insulation region 153 into one or more thermal insulation zones (as 153 is divided up by channels 101, 102, the outer portion of 153 being a thermal insulation zones, as there is heat and insulation from 102) and one or more heat transfer zones (which is considered a heat transfer zone as heat is transferred therein with the heater 103 therein, as broadly recited)  which are connected to heat transfer medium supplies or to a vacuum pump, Col. 11 lines 20-35) (Col. 4 line 20-Col. 11 line 61), the heat transfer zone located at a center of the thermal insulation region, surrounded by one or more thermal insulation zones as shown in the annotated copy of Fig. 7 below:

    PNG
    media_image1.png
    641
    814
    media_image1.png
    Greyscale

Oohashi teaches that the one or more thermal insulation zones are connected to a non-atmospheric environment, as the zones are connected through 101 and 102 to different pumps and heat transfer medium supply sources, such they are connected to non-atmospheric environments.
Oohashi does not expressly teach wherein: the one or more heat transfer zones are connected to the atmospheric environment, but does expressly teach separate heat transfer medium supply sources, valves, and pumps (see 112, 113, 114, 122, 121, 123, 124 for 101 and 102, that are independent of each other).
Dawson teaches that thermal breaks 90, or vertical heat transfer zones 90 (analogous to the heat transfer zones of Oohashi), can have suitable materials the control the heat transfer ability between the passages (such as atmospheric air [0034-0045]), such that they are thermally transfer medium supplies [0017-0045].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Oohashi by changing the heat transfer medium in the vertical heat transfer zones to atmospheric air of the heat transfer zone, as per the teachings of Dawson. 
It has also been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a heat transfer medium in the vertical heat transfer zones analogous to that of Oohashi out of atmospheric air, as taught by Dawson, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so. See MPEP 2143 Motivation B. Furthermore, as the zones are independent of each other, with separate sources and gases, such that modifying one to be connected to the atmosphere would be considered obvious and would not negate the thermal insulation zones from being connected to a non-atmospheric environment. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 7, Oohashi in view of Dawson teaches a ratio of an orthographic projection area of the one or more heat transfer zones on the heating plate to an orthographic projection area of the one or more thermal insulation zones on the heating plate ranges from 0.01 to 10, as broadly recited, as the zones of both the heat transfer zones and the thermal insulation zones overlap, creating a 1:1 ratio, as broadly recited.
In regards to Claim 8, Oohashi teaches the thermal insulation structure comprises a ring, as they are annular grooves and the inner walls form rings.
In regards to Claim 14, Oohashi teaches a heat sink disposed on the cooling plate, the form of first susceptor plate (13 in Fig. 1 and 151 in Fig. 7) which is made out of aluminum (Col. 4 lines 33-45) and thus implicitly forms a heat sink as it is a conductive member capable of transferring heat away from the cooling plate and disposed on the cooling plate (as it is contacting 152 in Fig. 7), the portion of the heat sink under 29 being the heat sink as claimed.
In regards to Claim 15, Oohashi teaches a semiconductor processing apparatus 100 Fig. 1 (Col. 1 lines 17-29, Col. 4 lines 24-32), comprising: a chamber 10, and a carrying device Fig. 7, 8 installed within the chamber (as shown in Fig. 1) ,  
Oohashi teaches a carrying device Fig. 7, 8 comprising: a heating plate (susceptor plate 154 with heaters 103, 104 therein), a cooling plate (152 with cooling channels 132, 133 therein) spaced apart from the heating plate (as it is separate from 154 by 153), and a thermal insulation structure 101, 102 located between the heating plate and the cooling plate (as 101, 102 are annular gaps that extend upwards from a lower portion of the substrate mounting table in a cylindrical shape, Col. 11 lines 15-19, the annular gaps are ), the thermal insulation structure dividing a thermal insulation region 153 into one or more thermal insulation zones (as 153 is divided up by channels 101, 102, the outer portion of 153 being a thermal insulation zones, as there is heat and insulation from 102) and one or more heat transfer zones (which is considered a heat transfer zone as heat is transferred therein, as broadly recited)  which are connected to heat transfer medium supplies or to a vacuum pump, Col. 11 lines 20-35) (Col. 4 line 20-Col. 11 line 61), the heat transfer zone located at a center of the thermal insulation region, surrounded by one or more thermal insulation zones as shown in the annotated copy of Fig. 7 below:

    PNG
    media_image1.png
    641
    814
    media_image1.png
    Greyscale

Oohashi teaches that the one or more thermal insulation zones are connected to a non-atmospheric environment, as the zones are connected through 101 and 102 to different pumps and heat transfer medium supply sources, such they are connected to non-atmospheric environments.
Oohashi does not expressly teach wherein: the one or more heat transfer zones are connected to the atmospheric environment, but does expressly teach separate heat transfer medium supply sources, valves, and pumps (see 112, 113, 114, 122, 121, 123, 124 for 101 and 102, that are independent of each other).
Dawson teaches that thermal breaks 90, or vertical heat transfer zones 90 (analogous to the heat transfer zones of Oohashi), can have suitable materials the control the heat transfer ability between the passages (such as atmospheric air [0034-0045]), such that they are thermally transfer medium supplies [0017-0045].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Oohashi by changing the heat transfer medium in the vertical heat transfer zones to atmospheric air of the heat transfer zone, as per the teachings of Dawson. 
It has also been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a heat transfer medium in the vertical heat transfer zones analogous to that of Oohashi out of atmospheric air, as taught by Dawson, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so. See MPEP 2143 Motivation B. Furthermore, as the zones are independent of each other, with separate sources and gases, such that modifying one to be connected to the atmosphere would be considered obvious and would not negate the thermal insulation zones from being connected to a non-atmospheric environment. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 21, Oohashi teaches wherein: the chamber is a vacuum chamber (see gas exhaust unit 84 connected to 10); the one or more thermal insulation zones are connected to the chamber (as Oohashi in view of Dawson teach that the carrying device is inside the chamber, as broadly recited); and the one or more heat transfer zones are connected to an ambient environment outside the chamber, as per the teachings of Dawson, where the vertical heat transfer zones are connected to atmospheric air, as per the rejection of Claim 15 above.
In regards to Claim 22, Oohashi in view of Dawson teach an atmospheric passage (as per the teachings of Dawson for atmospheric air) is configured in the cooling plate (as 101a and 102 go through 152 in Fig. 7), the one or more heat transfer zones being connected to an atmosphere environment through the atmospheric passage, as per the rejection of Claim 15 above.
In regards to Claim 24, Oohashi in view of Dawson teaches an orthographic projection of the heat sink disposed on the cooling plate has no overlap with an orthographic projection area of the one or more heat transfer zones on the heating plate, as the portion of 12 under 29 is considered to be the portion of the heat sink that fulfills the limitations of the claim, and as there are no other limitations to define the heat sink, such as a hole or an opening in the middle, the interpretation of a portion of 12 fulfills the limitations of the claim.

Claims 9-10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over to United States Patent No. 7815740 to Oohashi et al in view of United States Patent Application No. 2004/0187787 to Dawson et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2012/0055403 to Gomi et al. Evidence from https://www.engineeringtoolbox.com/thermal-conductivity-metals-d_858.html for the thermal conductivity of stainless steel is used as additional support.
	The teachings of Oohashi in view of Dawson are relied upon as set forth in the above 103 rejection.
	In regards to Claim 9, Oohashi in view of Dawson  teach the thermal insulation structure comprises one or more rings or that the thermal insulation structure is made from a thermal insulating material, and a thermal conductivity of the insulation structure is less than 16 W/m K or that a contact area between the heating plate and the thermal insulation structure is less than or equal to 5% of an orthographic projection area of the heating plate on the cooling plate.  
	Gomi teaches a thermal insulation structure 128, 129 Fig. 1-4, wherein the structure is a ring (128 being a ring, [0074]), the thermal insulation structure is made out of ceramic or stainless steel ([0073], having low thermal conductivity and high heat resistance, a thermal conductivity of 15W/mK, a value that satisfies a thermal conductivity of the insulation structure is less than 14 W/mK, see https://www.engineeringtoolbox.com/thermal-conductivity-metals-d_858.html non-patent literature); and that the contact area between the heating plate 116 [0068] [0043-0079].
	It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Thus it would be obvious to substitute the thermal insulation structure of Oohashi with that of Gomi. See MPEP 2143 Motivation B.
	It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a thermal insulation structure analogous to that of Oohashi out of stainless steel, as taught by Gomi, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  See MPEP 2143 Motivation A. The resulting apparatus would fulfill the limitations of Claims 8 and 9, such that the combined teachings of Oohashi in view of Dawson and in further view of Gomi result in the thermal insulation structure comprises one or more rings or that the thermal insulation structure is made from a thermal insulating material, and a thermal conductivity of the insulation structure is less than 16 W/mK, thus fulfilling the claims.
In regards to Claim 10, Oohashi in view of Dawson and in further view of Gomi does not expressly the contact area between the heating plate and the thermal insulation structure is less than or equal to 5% of an orthographic projection area of the heating plate on the cooling plate.
Gomi, however, teaches that 128, 129 have protrusions 132a and 133a that minimizes the contact area, such that the heat transfer area is minimized and the thermal insulation property is further improved, such that the contact area between the heating plate and the thermal insulation structure is less than or equal to 5% of an orthographic projection area of the heating plate on the cooling plate is minimized for a result effective variable for improving thermal insulation.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Oohashi in view of Dawson and in further view of Gomi expressly teach the surface area for contact, i.e., the contact area between the heating plate and the thermal insulation structure is less than or equal to 5% of an orthographic projection area of the heating plate on the cooling plate is a result effective variables for improving thermal insulation, such that the optimization is known within prior art conditions or through routine experimentation, with an articulated rationale supporting the rejection, changing the ranges is considered obvious to one of ordinary skill in the art before the effective filing date. Thus, even though a percentage is not known, minimizing to as low as possible, or to less than or equal to 5% would be considered obvious before the effective filing date to one of ordinary skill in the art. 
See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
In regards to Claim 23, Oohashi teaches the one or more thermal insulation zones are separated from each by the one or more rings, as one or more of the rings of Gomi can implicitly form a zone depending on the placement of the rings, as the rings and thermal gaps of Oohashi in view of Dawson can be separated by rings as per the teachings of Gomi.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over to United States Patent No. 7815740 to Oohashi et al in view of United States Patent Application No. 2004/0187787 to Dawson et al, as applied to Claim 1 above, and in further view of and United States Patent Application No. 2009/0159588 to Morioka et al.
The teachings of Oohashi in view of Dawson are relied upon as set forth in the above 103 rejection.
In regards to Claims 11 and 13, Oohashi in view of Dawson do not expressly teach a first protrusion disposed on a surface of the cooling plate in the one or more thermal insulation zones, and/or a second protrusion disposed on a surface of the heating plate in the one or more thermal insulation zones or a gap distance between the heating plate and the cooling plate is less than or equal to 1 mm.
Morioka teaches a carrying device 10 Fig. 1 wherein the carrying device has a heating plate 12, 14 [0020], a cooling plate 21 [0019], and thermal insulation section/layer in the form of an air gap 31 between the two formed through heat resistant resin protrusions/spacers 32 (insulating layer [0042]), there being a gas pressure that supplies helium or non-atmospheric environments [0043-0046] to the gas gap at a pressure that is less than atmospheric (760 torr being atmospheric, the pressure being 3-100 Torr, see Table 3) [0013-0075]. Morioka teaches that controlling the gas pressure maintains excellent thermal uniformity [0043-0047].
Morioka teaches first protrusion disposed on a surface of the cooling plate in the one or more thermal insulation zones, and/or a second protrusion disposed on a surface of the heating plate in the one or more thermal insulation zones, as broadly recited as the protrusions/or contact areas of 32 of Morioka are placed on both the heating plate and the cooling plate and can be alternatively interpreted as one disposed on the cooling plate and the other disposed on the heating plate.
Morioka teaches in Morioka’s Table 3 that the gap distance between the heating plate and the cooling plate is less than or equal to 1 mm, as it is 0.13-0.5 mm in distance.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Oohashi in view of Dawson with the thermal insulation structure of Morioka- creating protrusions for zones therein to create a gap as necessary between the heating and cooling plates in addition to thermal insulation structures. One would be motivated to do so for the predictable result of creating excellent thermal uniformity by controlling the gas pressure. See MPEP 2143 Motivation A. Furthermore, as the third susceptor structure of Oohashi in view of Dawson and Morioka would result in a divided structure as per the teachings of the heat transfer zones of Oohashi, the resulting apparatus would have the thermal insulation structure Oohashi in view of Dawson and Morioka divided into zones as well.
The resulting apparatus fulfills the limitations of the claim. 



Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716